Citation Nr: 1727215	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus, type II.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to July 1966.  

These matters come to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

These matters were previously remanded by the Board in September 2016, concurrent to the Board's grant of service connection for diabetes mellitus, type II, for additional development including relevant VA examinations and opinions.  As the requested development has been completed, the matters are now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Peripheral neuropathy of the bilateral upper and lower extremities did not have onset during active service and is not otherwise etiologically related to active service, to include presumed exposure to herbicide agents or as secondary to service-connected diabetes mellitus, type II.  

2.  Erectile dysfunction did not have onset during active service and is not otherwise etiologically related to active service, to include presumed exposure to herbicide agents or as secondary to service-connected diabetes mellitus, type II.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

2.  The criteria for service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Erectile Dysfunction & Bilateral Upper and Lower Extremity Peripheral Neuropathy

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

The Veteran claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction, both as directly due to active service, including presumed exposure to herbicide agents, and as secondary to his service-connected diabetes mellitus, type II.  

Initially, the Board notes that although the Veteran is presumed to have been exposed to herbicide agents during active service, neither erectile dysfunction nor peripheral neuropathy is among the enumerated disease for which service connection may be granted on a presumptive basis due to exposure to herbicide agents.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Furthermore, after consideration of the evidence of record, and as discussed below, the Board finds that the preponderance of the evidence weighs against the Veteran's claims on direct and secondary bases.  

Significantly, service treatment records do not document any complaints, treatment, or diagnoses of peripheral neuropathy of the bilateral upper and lower extremities or erectile dysfunction.  

Post-service VA treatment records document the Veteran's current disabilities of peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction; therefore, the relevant inquiry is whether the Veteran's claimed conditions are otherwise related to his active service, to include his now service-connected diabetes mellitus, type II.  

As directed by the September 2016 Board remand, the Veteran was afforded a VA examination regarding his peripheral neuropathy in February 2017.  At that time, he reported an onset of peripheral neuropathy symptoms as early as 2003 or 2004, beginning in his bilateral upper extremities and followed several months later in his bilateral lower extremities.  The Veteran acknowledged that he did not start reporting these symptoms until 2006.  Following a review of the claims file and relevant medical history, the VA examiner opined that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities was less likely than not proximately due to or the result of his service-connected diabetes mellitus, type II.  The examiner noted that usually diabetes mellitus has to be present for several years before peripheral neuropathy symptoms begin to appear, while the Veteran's peripheral neuropathy symptoms began in summer 2006, prior to his diabetes mellitus diagnosis in late 2008 or 2009.  Additionally, a neurologic evaluation of the Veteran's peripheral neuropathy did not reveal a specific etiology.  Therefore, the examiner concluded that it was less likely than not due to diabetes mellitus, type II.  Additionally, the examiner stated that there was no evidence that peripheral neuropathy began during active service or within one year of service discharge.  Finally, the examiner stated that the Veteran's peripheral neuropathy symptoms had progressed very little over the last ten years; therefore, there was no good evidence that his diabetes mellitus had aggravated his peripheral neuropathy symptoms beyond their normal progression.  

Similarly, the Veteran was also afforded a VA examination regarding his erectile dysfunction in February 2017.  At that time, he reported an onset of erectile dysfunction symptoms in October 2003, which progressed gradually to complete erectile dysfunction for the past four to five years.  Following a review of the claims file and relevant medical history, the VA examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of the his service-connected diabetes mellitus, type II.  The examiner noted that erectile dysfunction symptoms were first noted in October 2003, followed by pre-diabetes in 2004 and a formal diagnosis of diabetes mellitus in late 2008 or 2009.  The examiner stated that usually for erectile dysfunction to be caused by diabetes mellitus, it would require several years of diabetes mellitus with a subsequent gradual progression of erectile dysfunction symptoms, and the Veteran's history did not follow this medical history.  He noted that the Veteran's additional conditions, including his hypertension, significant unexplained peripheral neuropathy, and hypogonadism, could also be causes of his erectile dysfunction.  As such, he concluded it was less likely than not that the Veteran's erectile dysfunction was due to his diabetes mellitus, type II.  Additionally, the examiner stated that there was no evidence that erectile dysfunction was present during active service or within one year of service discharge.  Finally, the examiner concluded that there was not good support that the Veteran's erectile dysfunction was aggravated by his diabetes mellitus, type II, given that the erectile dysfunction was well-along and progressing before diabetes mellitus was diagnosed, in addition to the Veteran's several other contributing factors.  

The Board affords great probative value to the findings and conclusions of the February 2017 VA examiner which were rendered following a review of the evidence and which are well supported by rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Significantly, there are no probative medical opinions of record that weigh against the February 2017 VA examiner's negative nexus opinions.  

The Veteran's lay statements regarding his observable symptoms are probative evidence, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that the Veteran's statements attempt to assert a nexus between his claimed conditions and his active service, to include his service-connected diabetes mellitus, type II, such statements are afforded little probative value, as the Veteran is not shown to possess complex medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction and his active service, both as directly due to active service and as secondary to his service-connected diabetes mellitus, type II.  As the preponderance of the probative evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus, type II, is denied.  

Service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


